It is my conclusion that lessor, The Vinewood Realty Company, plaintiff herein, is estopped to maintain this action for the reason that lessee, The Vinewood Land Company, under its ninety-nine year lease, renewable forever, would be estopped from so maintaining this action were it seeking the same relief as plaintiff for the reason The Vinewood Land Company, lessee, participated in the securing of the improvements in question, as indicated in the above opinion.
The Cleveland Trust Company, trustee, plaintiff, under the trusteeship as disclosed by the record can not maintain this action, it acting in the capacity of trustee only.
The Cleveland Trust Company, mortgagee and defendant herein, has not prosecuted appeal from the finding of the lower court.
Neither innocent purchasers nor innocent mortgagees are involved. See Amrich v. Boyle, Treas., 136 Ohio St. 325,25 N.E.2d 850. *Page 83